FILED
                           NOT FOR PUBLICATION                              SEP 13 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50402

              Plaintiff - Appellee,              D.C. No. 3:11-cr-01287-DMS-1

  v.
                                                 MEMORANDUM *
CHRISTIAN HARTZ FAULK,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                     Argued and Submitted September 6, 2012
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, WATFORD and HURWITZ, Circuit
              Judges.


       1. Warrants of removal are admissible under the public records hearsay

exception, see United States v. Hernandez-Rojas, 617 F.2d 533, 535 (9th Cir.

1980), and we’ve permitted their use as proof of alienage, see United States v.




          *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
                                                                                 page 2

Sotelo, 109 F.3d 1446, 1449 (9th Cir. 1997); see also United States v. Hernandez-

Herrera, 273 F.3d 1213, 1217–18 (9th Cir. 2001).


      2. The prosecutor’s statement during closing argument that U.S. citizens

aren’t placed in removal proceedings didn’t “undermine the fundamental fairness

of the trial and contribute to the miscarriage of justice.” United States v. Del Toro-

Barboza, 673 F.3d 1136, 1152 (9th Cir. 2012) (internal quotation marks omitted).


      3. The district judge did not err in applying a sentencing enhancement for

“intentionally or recklessly creating a substantial risk of death or serious bodily

injury.” See U.S.S.G. § 2L1.1(b)(6). The alien in United States v. Torres-Flores,

502 F.3d 885, 889 (9th Cir. 2007), was hidden behind the back seat in the cab of a

pickup truck. Here, the court found the alien was “locked in” a tiny compartment

with “jagged edges” and “would not have the ability to exit on [her] own.” Faulk’s

conduct was akin to transporting an alien in the trunk of a car, which is one of the

examples listed in the Guidelines application notes as triggering the enhancement.

See U.S.S.G. § 2L1.1 cmt. n.5.


      AFFIRMED.